BARKETT, Judge.
This petition for writ of certiorari seeks review of an order denying a motion for summary judgment.
Certiorari is available only when the petitioner is able to demonstrate both a departure from the essential requirements of law and the lack of an adequate remedy by direct appeal after final judgment. Palm Beach Newspapers, Inc. v. Parker, 417 So.2d 323, 323 (Fla. 4th DCA 1982); Siegel v. Abramowitz, 309 So.2d 234, 235 (Fla. 4th DCA 1975). Petitioner has a remedy by direct appeal.
The petition for writ of certiorari is denied.
HERSEY and HURLEY, JJ., concur.